DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because in view of the new grounds of rejection.  New grounds of rejection are due to amendments.  It is noted that the amendment differs from canceled claim 7 as claim 7 required a layer on top of the alumina, and the instant claims require the layer be below the alumina.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the dielectric layer".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


Claim(s) 1, 3-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (US 2009/0154015 A1) in view of Lachaud et al. (US 2013/0330936 A1)
	As to claims 1, 3-6 and 8, Baer et al. deposits an alumina layer on a patterned resist layer in para 0046.  The layer is deposited by ALD which includes pulses of aluminum species and oxygen species alternatingly with a purge in between.  Primarily, Baer teaches that coating the patterning material with alumina is advantageous as it conforms well to structures and holds its form at high temperatures.  Baer does not teach the particulars of the ALD process or an intervening layer as claimed.
Lachaud et al. teaches an ALD process (precursor 1, purge/pump, precursor 2, Purge/pump, repeat) where an aluminum oxide film is formed (para 0024) with the claimed precursors (paras 0024 and Examples).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Baer to include the particulars of the ALD process as Lachaud teaches the art recognized suitability and utility of such.  Lachaud further teaches the utility of using an intervening layer when passivating a structure with aluminum oxide as a silicon oxide intervening layer to improve the passivating properties over time, be a more efficient layer and allow for hydrogen atom diffusion (paras 0007-0011).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Baer to include an intervening silicon dioxide layer as taught by Lachaud in order to improve the passivating properties over time, be a more efficient layer and allow for hydrogen atom diffusion
As to claim 10, as Baer and Lachaud teach an alternative to claim 10 in its independent claim, this claim is taught as well.

(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (US 2009/0154015 A1) in view of Lachaud et al. (US 2013/0330936 A1) and in further view of Liu et al. (App. Surf. Sci. 252 (2006) pp 6206-6211).
As to claim 10, Baer and Lachaud are discussed above but do not include a high k dielectric as an alternative to silicon oxide.  Liu et al. teaches depositing alumina films on halfnium oxide for an improved passivation layer over silicon oxide (pp 6208-6209 et seq.) and that both are known to be deposited by ALD (p 6207).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Bauer and Lauchaud to include halfnium oxide as an alternative to silicon oxide to modify the properties of the passivation layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715